DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Although the subject matter of the claim need not be described literally (i.e. using the same terms or in haec verba) in order for the disclosure to satisfy the description, there has to be reasonable description language to promote the understanding of the invention.  For instance, in the phrase “the optical alignment system to stimulate movement of the patient’s eye” of claim 1, no where in the description mentioned the movement stimulation.  There are similar issues throughout the claims.  Therefore, the rejection is maintained.
Claims 2-9 are rejected based upon the rejection of the base claim 1.

Response to Arguments
2.	Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
Regarding the specification objections, Examiner is hereby withdrawn the previous objections.
Regarding the 112 rejections, applicant argues that although the word “stimulate” is not literally in the specification, the term alignrnent is recited, at least in paragraph [0009], where it recites “at least one target 112 to align the patient’s eye 102 at a desired angular orientation. Figure 1 shows four possible targets 112 as an example although, as described below, other examples are also within the scope of the invention. The targets 112 align the patient’s eye 102 along the illustrated paths 120-126.”  Applicant argues that one of ordinary skill in the art, having the benefit of the present specification, will understand that “alignment” as a result of target or targets 112 is a form of stimulation.  Applicant submits that the above noted disclosure is sufficient to support the pending claims.  The Examiner respectfully disagrees.  Although the subject matter of the claim need not be described literally (i.e. using the same terms or in haec verba) in order for the disclosure to satisfy the description, there has to be reasonable description language to promote the understanding of the invention.  For instance, in the phrase “the alignment system to stimulate movement of the patient’s eye”, no where in the description mentioned the movement stimulation.  One of ordinary skill in the art cannot relate “alignment” as a result of target or targets 112 as a form of stimulation.  There are similar issues throughout the claims.  Therefore, the rejection is maintained.

Other Information/Remarks
3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
8/29/22